[Cite as Start Skydiving, L.L.C. v. Wiese, 2017-Ohio-7020.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




START SKYDIVING, LLC,                                    :
                                                              CASE NO. CA2017-04-042
        Plaintiff-Appellant,                             :
                                                                     OPINION
                                                         :            7/31/2017
    - vs -
                                                         :

ANDRI WIESE,                                             :

        Defendant-Appellee.                              :



             CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                               Case No. CV2016-11-2443



Rittgers & Rittgers, Konrad Kircher, 12 East Warren Street, Lebanon, Ohio 45036, for
plaintiff-appellant

Konrad Kuczak, 130 West Second Street, Suite 1010, Dayton, Ohio 45402, for defendant-
appellee



        S. POWELL, J.

        {¶ 1} Plaintiff-appellant, Start Skydiving, LLC ("Start Skydiving"), appeals from the

decision of the Butler County Court of Common Pleas dismissing its complaint against

defendant-appellee, Andri Wiese.1 For the reasons outlined below, we affirm.




1. Pursuant to Loc.R. 6(A), we hereby sua sponte remove this case from the accelerated calendar for the
purposes of issuing this opinion.
                                                                         Butler CA2017-04-042

       {¶ 2} Start Skydiving is a Delaware limited liability company that operates a

recreational skydiving center in Middletown, Butler County, Ohio. Wiese is an Illinois resident

who is engaged in the skydiving industry as the president of Win Win Aviation, Inc. ("Win

Win"), an Illinois corporation.

       {¶ 3} On November 14, 2016, Start Skydiving filed a complaint against Wiese

alleging claims of breach of contract, unjust enrichment, fraud, and negligence. According to

the complaint, the allegations arose after Wiese, in his individual capacity, sold Start

Skydiving cargo doors to a Cessna Caravan aircraft that Start Skydiving had previously

leased to Chambersburg Skydiving Center ("Chambersburg"). This transaction occurred

after Start Skydiving "expressed interest throughout the skydiving community that it wished to

purchase replacement cargo doors for its Caravan aircraft," to which Wiese responded "by

stating he [Wiese] had doors for sale."

       {¶ 4} Agreeing to purchase the cargo doors from Wiese, Start Skydiving paid Wiese

$10,000 and then "retrieved the doors" from him. After the purchase was complete, Start

Skydiving returned to Ohio and began to install the cargo doors on its Caravan aircraft when

it identified the doors as "the same ones which had been on the plane when it was delivered

to Chambersburg." The complaint concludes by stating that Wiese, knowing the cargo doors

were property of Start Skydiving at the time of the sale, refused to return the money Start

Skydiving paid Wiese for the cargo doors.

       {¶ 5} On December 12, 2016, Wiese moved to dismiss Start Skydiving's complaint

alleging the trial court lacked personal jurisdiction over him resulting from "the single sale of

aircraft doors" to Start Skydiving. In response, on December 29, 2016, Start Skydiving filed a

memorandum in opposition to Wiese's motion to dismiss claiming Wiese's contacts with the

state of Ohio, particularly that of Butler County, were sufficient to confer personal jurisdiction

over him to the trial court since Wiese's contacts with Ohio and Butler County were more
                                               -2-
                                                                         Butler CA2017-04-042

than just a single transaction for the sale of cargo doors. An affidavit attached to Start

Skydiving's memorandum, however, indicated that Start Skydiving "had never before done

business with Wiese in his personal capacity" in Ohio or otherwise.

       {¶ 6} On January 6, 2016, Wiese filed a reply to Start Skydiving's memorandum,

wherein Wiese averred that he never conducted any business activities of Win Win as a sole

proprietor, and that any contacts with Ohio and Butler County had been strictly in his capacity

as president of Win Win. Wiese also noted the fact that Win Win was then currently pursuing

a collection claim in the Circuit Court for the 23rd Judicial Circuit, DeKalb County, Illinois

against Start Skydiving. It is undisputed that Start Skydiving attempted to transfer venue of

the DeKalb County case to Butler County, a motion that the Illinois Circuit Court denied.

       {¶ 7} On March 16, 2017, after taking the matter under advisement, the trial court

granted Wiese's motion to dismiss. In so holding, the trial court stated, in pertinent part, the

following:

              [Start Skydiving] lists a number of activities Wiese is tangentially
              related to or involved in, but ultimately, that conduct is on behalf
              of Win Win and not as an individual. In those contacts, Win Win
              reaps the benefits and potential liabilities of his actions, while in
              this matter, [Start Skydiving] is pursuing [Wiese] as an individual.

              ***

              Viewing the allegations of [Start Skydiving's] complaint in a light
              most favorable to it, this court finds that Wiese's personal
              conduct does not confer jurisdiction to this court. Wiese, based
              upon the pleadings, sold the doors as an individual, and that
              represented a one-time personal transaction with an Ohio
              business. As such, the court finds that there is insufficient
              support to establish Wiese individually maintained minimum
              contacts with Ohio * * *

The trial court also determined that "any rulings from this court might alter the Illinois case or

lead to opposing outcomes in each jurisdiction," and therefore, found "it should step aside

and allow the Illinois court to proceed on the original filings and any cross claims that may be


                                               -3-
                                                                          Butler CA2017-04-042

presented."

       {¶ 8} Start Skydiving now appeals from the trial court's decision to grant Wiese's

motion to dismiss for lack of personal jurisdiction, raising a single assignment of error for

review.

       {¶ 9} THE TRIAL COURT ERRED WHEN IT GRANTED WIESE'S MOTION TO

DISMISS FOR LACK OF PERSONAL JURISDICTION.

       {¶ 10} In its single assignment of error, Start Skydiving argues the trial court erred by

granting Weise's motion to dismiss for lack of personal jurisdiction. We review a trial court's

judgment granting a motion to dismiss for lack of personal jurisdiction de novo. Dahlhausen

v. Aldred, 187 Ohio App.3d 536, 2010-Ohio-2172, ¶ 21 (12th Dist.). De novo review means

that this court uses the same standard the trial court should have used. Carter v. Reese,

12th Dist. Butler No. CA2014-04-095, 2014-Ohio-5395, ¶ 11.

                             The Parties' Arguments on Appeal

       {¶ 11} In the briefs submitted to this court, as well as during oral argument, the parties

limited their arguments to issues involving the trial court's application of Ohio's long-arm

statute, R.C. 2307.382, and the principles of due process. The parties did not address the

trial court's additional holding, albeit in the alternative, that this case could also be dismissed

because Win Win and Start Skydiving were involved in litigation in DeKalb County, Illinois.

Given the fact that neither party contested that holding on appeal, this court would be well

within its power to affirm the trial court's decision on that basis alone.

       {¶ 12} However, after a thorough review of the record, and based on the

representations of both parties during oral argument, we are not convinced the trial court's

decision was entirely correct given the named parties involved in the DeKalb County case

included only Win Win and Start Skydiving, not Wiese. Moreover, again based on the

representations from both parties during oral argument, the DeKalb County case does not in
                                                -4-
                                                                        Butler CA2017-04-042

any way involve "issues surrounding payment for the doors" as the trial court stated in its

decision. Regardless, while we may disagree with the trial court as it relates to this issue, we

nevertheless find no error in the trial court's decision to grant Wiese's motion to dismiss since

Wiese, in his individual capacity, had not maintained sufficient minimum contacts with Ohio,

particularly Butler County, to vest personal jurisdiction over him with the trial court.

                            Principles of Personal Jurisdiction

       {¶ 13} Before a trial court may exert personal jurisdiction over a nonresident

defendant, such as Wiese, it must complete a two-step analysis. Booth v. Watershed

Wellness Ctr., 12th Dist. Butler No. CA2013-04-065, 2013-Ohio-5272, ¶ 8, citing Kentucky

Oaks Mall Co. v. Mitchell's Formal Wear, Inc., 53 Ohio St.3d 73, 75 (1990). "First, the

defendant must satisfy the provisions of Ohio's long-arm statute, R.C. 2307.382, and second,

exercising jurisdiction over the defendant must comply with due process requirements

inherent in the Fourteenth Amendment." Dobos v. Dobos, 179 Ohio App.3d 173, 2008-Ohio-

5665, ¶ 12 (12th Dist.).

       {¶ 14} While the trial court addressed both Ohio's long-arm statute and considerations

of due process, as we have done before, we will focus our analysis on the due process

requirements of the Fourteenth Amendment for purposes of this opinion. See, e.g., Booth,

2013-Ohio-5272 at ¶ 10 (focusing analysis on lack of minimum contacts rather than on

whether transaction at issue triggered Ohio's long-arm statute).

       {¶ 15} "The due process clause protects an individual's liberty interest in not being

subject to binding judgments of a forum with which that individual has established no

meaningful contacts, ties, or relations." Multiform Plastics, Inc. v. Thermo Plastics Display,

Inc., 12th Dist. Clermont No. CA93-01-004, 1993 Ohio App. LEXIS 3495, *3 (July 12, 1993),

citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471, 105 S.Ct. 2174 (1985). An Ohio

court can assert jurisdiction if the nonresident defendant has certain minimum contacts with
                                               -5-
                                                                         Butler CA2017-04-042

Ohio so that having him defend in Ohio does not offend traditional notions of fair play and

substantial justice. International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154 (1945).

"The constitutional touchstone is whether the nonresident defendant purposely established

contacts in Ohio so that the defendant should reasonably anticipate being haled into court

there." VanCamp v. VanCamp, 12th Dist. Butler Nos. CA2001-03-058 thru CA2001-03-060,

2001 Ohio App. LEXIS 6000, *11 (Dec. 31, 2001).

                                Wiese's Contacts with Ohio

       {¶ 16} Taking the facts alleged in Start Skydiving's complaint as true, Wiese's contacts

with Ohio in his individual capacity, not as the president of Win Win, consisted of a one-time

sale of cargo doors to Start Skydiving, a Delaware limited liability company that operates a

recreational skydiving center in Middletown, Butler County, Ohio. Start Skydiving "expressed

interest throughout the skydiving community that it wished to purchase replacement cargo

doors for its Caravan aircraft," to which Wiese, who resides in Illinois, responded "by stating

he [Wiese] had doors for sale." Wiese did not solicit Start Skydiving's business, nor did

Wiese advertise the sale of the cargo doors in Ohio. This is confirmed by the affidavit

submitted by Start Skydiving, which indicated Start Skydiving "had never before done

business with Wiese in his personal capacity" in Ohio or otherwise. The complaint further

indicates that Start Skydiving "retrieved" the cargo doors from Wiese, thereby indicating the

sale took place in Illinois, not Ohio.

       {¶ 17} In light of the foregoing, we find that even if this single sale of cargo doors from

Wiese to Start Skydiving would have triggered Ohio's long-arm statute, Wiese, in his

individual capacity, did not have a substantial connection with Ohio and did not purposely

establish contacts in Ohio, particularly in Butler County, so that Wiese should reasonably

anticipate being haled into an Ohio court. Again, as the trial court stated:

              Wiese, based upon the pleadings, sold the doors as an
                                               -6-
                                                                            Butler CA2017-04-042

               individual, and that represented a one-time personal transaction
               with an Ohio business. As such, the court finds that there is
               insufficient support to establish Wiese individually maintained
               minimum contacts with Ohio * * *

       {¶ 18} We agree with the trial court's decision. As this court has stated previously,

"single" or "occasional" acts are insufficient to establish jurisdiction "if 'their nature and quality

and the circumstances of their commission' create only an 'attenuated' affiliation with the

forum." Buflod v. Von Wilhendorf, LLC, 12th Dist. Warren No CA2016-02-022, 2007-Ohio-

347, ¶ 15, citing Burger King Corp., 471 U.S. at 475-476, 105 S.Ct. 2174. Such is the case

here. Therefore, finding no error in the trial court's decision to grant Wiese's motion to

dismiss for lack of personal jurisdiction, Start Skydiving's single assignment of error lacks

merit and is overruled.

       {¶ 19} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                                 -7-